Citation Nr: 1515492	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.  

2.  Entitlement to an effective date prior to March 10, 2006, for the award of service connection for diabetes mellitus.  

3.  Entitlement to an effective date prior to April 30, 1999, for the award of service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for paranoid schizophrenia, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and November 2006 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The issues of service connection for paranoid schizophrenia and for an increased rating for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's informal claim for a service connection for diabetes mellitus was received on March 10, 2006; no prior claim for this benefit is of record.  

2.  The Veteran's formal claim for a service connection for PTSD was received on April 30, 1999; no prior claim for this benefit is of record.  


CONCLUSIONS OF LAW

1.  An effective date prior to March 10, 2006 for the grant of service connection for diabetes is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

2.  An effective date prior to April 30, 1999 for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of October 2005 and March 2006 letters which informed the Veteran of the evidence generally needed to support the claims of service connection.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  While one of these notices was not issued to the Veteran prior to the rating decision on appeal, these issues were subsequently readjudicated in the February 2009 and January 2013 statements of the case; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the effective dates assigned following grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.  

II.  Earlier effective dates

The Veteran seeks earlier effective dates for the awards of service connection for PTSD and for diabetes mellitus.  Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2014).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

a. Diabetes

The Veteran contends an effective date prior to March 10, 2006 for the award of service connection for diabetes is warranted.  On that date, the RO received an informal claim, in the form of a letter from the Veteran's representative, seeking service connection for diabetes.  The date of receipt of this statement was used by the RO as the effective date of the subsequent grant of service connection.  

Review of the record does not reveal a prior claim, formal or informal, for service connection for diabetes prior to March 10, 2006.  As the record does not reflect any unadjudicated formal or informal service connection claims regarding service connection for diabetes prior to the receipt of the March 10, 2006 claim, an effective date prior to that date is not warranted.  

Neither the Veteran nor his representative have pointed to any specific prior communication with VA as an unadjudicated service connection claim, either formal or informal, for diabetes.  The Veteran must assert a specific claim either expressly or implicitly, as VA is not required to conjure up issues not raised by the claimant.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding "the Board is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.").  In his notice of disagreement and substantive appeal, the Veteran's representative has merely asserted that VA failed to consider all evidence and apply the correct legal standards in deciding this claim, but has not pointed to any specific communication as a prior claim.  

Upon review of the totality of the record, the Board finds no communication from the Veteran, his representative, or a third party received prior to March 10, 2006, which could reasonably be construed as a formal or informal claim for service connection for diabetes.  As there was no formal or informal claim provided prior to that date, it is considered the date of the claim of entitlement to service connection for diabetes.  As the preponderance of the evidence is against an effective date prior to March 10, 2006, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b. PTSD

The Veteran seeks an effective date prior to April 30, 1999, for the award of service connection for PTSD.  He and his representative contend prior unadjudicated service connection claims for a psychiatric disability were filed with VA, and an earlier effective date is thus warranted.  The general criteria for the establishing of an effective date have already been discussed above and need not be repeated here.  

On April 30, 1999, VA received a formal application for service connection for PTSD.  In a November 2006 rating decision, the Veteran was granted service connection for PTSD, effective April 30, 1999, the date of receipt of the formal claim.  

On January 27, 1978, VA received a VA Form 21-526, Veteran's Application for Compensation or Pension.  On this form, the Veteran reported a history of a "nervous problem" with reported onset in October 1977.  He claimed to be totally disabled, and completed that portion of the form related to income and net worth.  He also denied any in-service treatment for this or any psychiatric disorder.  In a March 1978 rating decision, the Veteran was denied pension benefits.  VA made no determination regarding service connection for any disability.  A timely notice of disagreement was not received regarding this determination.  

VA received another VA Form 21-526, Veteran's Application for Compensation or Pension that has dates stamps of both January 9, 1985 and December 17, 1984.  The Veteran reported a history of paranoid schizophrenia with onset in September 1977 or 1971, with the final digit of the year being unclear.  The Veteran was informed in January 1985 that VA pension benefits were denied, as he was not found to be permanently and totally disabled.  A timely notice of disagreement regarding this determination was received by VA in February 1985.  The Veteran was subsequently sent a March 1985 statement of the case.  He then filed a March 1985 VA Form 9.  In a December 1985 rating decision, the Board denied the Veteran entitlement to nonservice-connected pension.  

The Veteran first contends that the January 1978 claim constitutes a claim for both compensation and pension, and because VA failed to adjudicate the compensation portion of this claim, it remains pending.  See Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  

In this regard, under 38 C.F.R. § 3.151, 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.... A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.

38 C.F.R. § 3.151(a) (2014) (emphasis added).  The Court has explained that the language used in § 3.151(a) is discretionary, not mandatory, and that the Secretary must "exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it." Stewart v. Brown, 10 Vet.App. at 18; Compare 38 C.F.R. § 3.151 with 3.152 (distinguishing § 3.151(a)'s discretionary language from § 3.152(b)(2)'s mandatory language that "[a] claim by a parent for compensation or dependency and indemnity compensation will also be considered to be a claim for accrued benefits").

Examining the Veteran's January 1978 application, the Veteran reported at that time a history of a "nervous problem" with onset in October 1977, more than 5 years after his February 1970 service separation.  He also denied any in-service treatment for this or any other disorder.  He completed that portion of the form related to income and net worth, indicating his intent to apply for pension.  More telling, however, he did not complete any part of items 27, 28, or 29 on the VA Form 21-526.  This section of the form was preceded by a note which stated: "Items 27, 28, and 29 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  Thus, the Veteran's failure to complete these items reasonably indicates an intent not to apply for service connection for a psychiatric disability.  See Stewart, 10 Vet App. at 19 (concluding that VA was not obligated to consider the appellant's claim for pension as one for disability compensation where the appellant had not completed portions of the application pertaining to service connection, contained no statement by the appellant offering a link to service and there was nothing VA could construe as "evidencing a belief in entitlement" to compensation).  Finally, the Board notes the Veteran did not respond to the March 1978 rating decision which considered only pension benefits.  Thus, the Board finds the January 1978 claim did not constitute a claim for service connection for a psychiatric disability.  

The Veteran next contends that an earlier effective date is warranted based on the December 1984 claim.  Examining the March 1985 Statement of the Case clarifies the procedural history of this claim.  Specifically, the SOC indicates that on December 17, 1984 medical evidence was received to reopen a claim for pension.  The SOC further notes that "subsequently a completed Statement of Income-Net Worth and Employment was received."  Significantly, the claims file includes a statement of C.B.,M.D. that was received by VA on December 17, 1984.  This statement documented the diagnosis of schizophrenia but contained no indication that the onset was in service or contain any indication of a link to service.  A January 1985 letter to the Veteran indicated that evidence was required for his claim for benefits and indicated they had enclosed form 21-526 and requested he complete all items checked in red on the enclosed VA Form 21-526.  This would also explain the two date stamps on the completed Form 21-526.

The completed VA Form 21-526 reflects that the Veteran reported onset of paranoid schizophrenia more than a year after service, and denied any in-service treatment of a psychiatric disorder.  A section of this version of VA Form 21-526 was preceded by a note which stated: "Items 27, 28, and 29 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  In completing the form, the Veteran did complete these items.  In doing so, however, he indicated onset of his schizophrenia treatment in 1977, and denied any in-service treatment.  He further provided income and net worth information in items 33A-E, evidencing a clear intent to file for nonservice-connected pension benefits.  Significantly, items 33A-33E are all circled.   

Viewing the form in its entirety, the Board finds the preponderance of the evidence is against a finding that the Veteran intended to file a service connection claim for a psychiatric disability at that time.  Although he completed some of the items for compensation, he continued to deny inservice treatment, reported onset after service and completed the income and net worth information.  See Stewart, 10 Vet. App. at 19.  

Further supporting this finding was the development and adjudication of this claim.  As outlined above, it appears that the RO initially received the physician's statement.  In this regard, under 38 C.F.R. § 3.157, once a formal claim for pension or compensation has been disallowed, receipt of reports of examination from VA, evidence from a private physician, or state or other institutions, will be accepted as an informal claim.  This regulation further states "the evidence listed will also be accepted as an informal claim for pension previously denied for the reason the disability was not permanently and totally disabling."  The March 1978 rating decision denied a claim for pension as the evidence failed to establish the disabilities were of such severity to permanently and totally prevent him from working.  There were no prior claims or rating decisions pertaining to compensation.  In this situation, it was entirely reasonable for the RO to consider the December 1984 medical evidence to be an informal claim for pension under 38 C.F.R. § 3.157.  The RO correctly forwarded a formal application under 38 C.F.R. § 3.155 and requested the items in red on the Form 21-526 be completed.  While the Board is unable to view colors on the copy provided, it is significant that items 33A-E, the income and net worth portion of the application, were circled.  

More tellingly in this case, the Veteran was informed in January 1985 that VA pension benefits were denied, as he was not found to be permanently and totally disabled.  As noted above, the Veteran initiated and perfected an appeal of the denial of pension benefits.  In neither the February 1985 notice of disagreement nor the March 1985 VA Form 9 did the Veteran indicate any intent to seek service connection for a psychiatric disorder; rather, he restricted his assertions to the issue of entitlement to nonservice-connected pension benefits.  In a December 1985 rating decision, the Board denied the Veteran entitlement to nonservice-connected pension.  Significantly, the Board's decision reflect that at that time the Veteran was represented by the State department of Veterans Affairs and the record includes filings, including a VA Form 646, completed by this organization on behalf of the Veteran.  See e.g. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006)(noting that representation is a factor that may be considered in determining whether there was prejudicial errors in notification). 

In DiCarlo v. Nicholson, 20 Vet. App. 52, 56 (2006), the Court held that "the appropriate procedure for a claimant to press a claim believed to be unadjudicated (and for which there is no final decision that arguably failed to consider the claim) is to pursue a resolution of the original claim, e.g., seek issuance of a final RO decision with proper notification of appellate rights and initiate an NOD."  Id.  (citing 38 U.S.C.A. §§ 5104, 7105).  At no point in his various 1985 communications with VA did the Veteran or his representative raise the issue of an unadjudicated service connection claim for a psychiatric disability, nor did the Veteran suggest onset of a psychiatric disorder in service, or as due to an in-service disease, injury, or stressor incident.  This fact, when combined with the Veteran's own assertions on the VA Form 21-526 that a psychiatric disorder was not treated in service and did not begin until several years thereafter, suggests the Veteran did not intend to file for service connection compensation in 1984.  

Thus, upon review of the totality of the record, the Board finds no communication from the Veteran, his representative, or a third party received prior to April 30, 1999, which could reasonably be construed as a formal or informal claim for service connection for PTSD or any other psychiatric disorder.  

The Board notes that the Veteran also failed to complete sections 19 and 21 on the April 30, 1999 application and this form likewise included a note that the claimant could "skip items 19, 20, and 21 if you are not claiming compensation for a service-connected disability."  The distinction between the April 1999 form and the preceding forms, however, is the fact that in box 17, listing the nature of sickness or disease the Veteran listed "s/c PTSD/chronic paranoid schizophrenia/Agent Orange."  The use of "s/c" implies a claim for service connection.  Additionally, the Veteran did not complete any of the net worth information in boxes 33.  Significantly, a note corresponding to this section instructed that "Items 33A through 33D should be completed ONLY if you are applying for nonservice-connected pension."  Furthermore, the Veteran also completed and submitted the handout "information in support of claim for service connection for posttraumatic stress disorder (PTSD)" with his claim.  In other words, the totality of the Veteran's April 1999 submission reflects his intent to pursue a claim of service connection.  

As there was no formal or informal claim provided prior to that date, it is considered the date of the claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against an effective date prior to April 30, 1999, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to March 10, 2009 for the award of service connection for diabetes mellitus is denied.  

An effective date prior to April 30, 1999 for the award of service connection for PTSD is denied.  


REMAND

The Veteran seeks an increased rating for service-connected diabetes mellitus.  In the January 2013 supplemental statement of the case, the RO noted that treatment records from the Tuscaloosa VA Medical Center dated between February 2009 and December 2012 were "reviewed electronically" by the RO.  Review of the Veteran's electronic claims file does not indicate, however, that these records have been associated with the electronic record such that they may be reviewed by the Board.  As pertinent VA treatment records remain outstanding, this claim must be remanded prior to any final adjudication by the Board.  

Next, the Veteran filed an August 1999 service connection claim for paranoid schizophrenia.  Service connection for paranoid schizophrenia was denied in a September 1999 rating decision.  A notice of disagreement regarding this determination was received by VA in October 1999.  In November 1999, the Veteran was afforded a statement of the case regarding this issue.  A VA Form 9 was subsequently received in January 2000, perfecting an appeal of this issue, as well as the issue of service connection for PTSD.  In a November 2006 rating decision, the Veteran was granted service connection for PTSD.  The RO stated in a subsequent notification letter that this grant resolved both service connection issues on appeal, as they were essentially the same or sufficiently similar claims, according to the RO.  The Veteran's representative has continued to request resolution of the service connection claim for paranoid schizophrenia, however.  The Board finds that while both PTSD and paranoid schizophrenia are psychiatric disorders, they also in some cases result in distinct symptomatology; therefore, the service connection claim for paranoid schizophrenia remains pending.  See Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  As the RO has not provided further development on this pending claim since 2006, remand is required to afford the Veteran such development as required under pertinent laws and regulations.  If any additional evidence is added to the record, the Veteran and his appellant must also be afforded a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA treatment records not already obtained from the VA Medical Center in Tuscaloosa, Alabama.  This request must include, but should not be limited to, VA treatment records for the period from February 2009 to December 2012.  If no such records are available, that fact must be noted for the record.  

2.  Review the claims file and afford the Veteran all appropriate development regarding the pending service connection claim for paranoid schizophrenia.  Such development should include, but not be limited to, obtaining any pertinent outstanding VA or private treatment records and affording the Veteran a medical examination and/or opinion if found necessary.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


